DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 of US Application No. 16/567,679, filed on 11 September 2019, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 11 September 2019 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Objections
Claim 1, 6 and 12-14 are objected to because of the following informalities:  
Claim 1 recites “going forward the selected mobile vehicle or the selected combined mobile vehicles to go forward on the traveling path configuration graph”. Emphasis added. The underlined terms are redundant. It is recommended to amend the claims for clarity to -- move the selected mobile vehicle or the selected combined mobile vehicles forward on the traveling path configuration graph --. Claims 13 and 14 recite similar limitations and should be amended in the same or similar manner.
Claim 6 recites “the tree structure part,,”. The extra comma should be removed.
Claim 12 recites “incapable of pass each other”, but should recite -- incapable of passing each other --.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “combining calculator configured to perform:” and “deadlock determiner configured to” in claim 1; “state information creator configured to” in claim 2; “tree structure extractor configured to”, “enterable number calculator configured to” and “mobile vehicle mover configured to” in claim 5; “second state information creator configured to” and “deadlock risk level calculator . . . determines . . . calculates” in claims 9 and 10; “deadlock risk level calculator configured to” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “the mobile vehicle incapable of going out of the tree structure”. There is insufficient antecedent basis for this limitation in the claim.

Claim limitations “combining calculator” and “deadlock determiner” in claim 1; “state information creator” in claim 2; “tree structure extractor”, “enterable number calculator” and “mobile vehicle mover” in claim 5; “second state information creator” and “deadlock risk level calculator” in claims 9 and 10; “deadlock risk level calculator” in claim 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1-12 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under the broadest reasonable interpretation, these claims are directed to a computer program only. 

i. 	transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007); 
ii. 	a human per se, The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. 	a legal contractual agreement between two parties, see In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009) (cert. denied); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. 	a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. 	a company, Ferguson, 558 F.3d at 1366, 90 USPQ at 1040; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. 	a mere arrangement of printed matter, In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vii. 	data per se, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014).   See MPEP §2106 (I).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such should be rejected under 35 U.S.C. 101, for at least this reason.  See MPEP §2106 (I).
Claim 1 is directed to a deadlock detection device but does not recite any physical elements for performing the process. The specification states: 
The CPU (Central Processing Unit) 151 executes a computer program which realizes the above-described respective functional configurations of the deadlock detection device 101 on the main storage device 155. By the CPU 151 executing the computer program, the respective functional configurations are30 realized. See Specification at page 36, lines 25-30.

The examiner interprets this disclosure to mean that the claimed functional configurations – i.e., the “combining calculator configured to perform:” and “deadlock determiner configured to” in claim 1; “state information creator configured to” in claim 2; “tree structure extractor configured to”, “enterable number calculator configured to” and “mobile vehicle mover configured to” in claim 5; “second state information creator configured to” and “deadlock risk level calculator . . . determines . . . calculates” in claims 9 and 10; “deadlock risk level calculator configured to” in claim 12 – are merely software that is executed by the CPU. Accordingly, given its broadest reasonable interpretation, claims 1-12 are a computer program per se.  Claims 1-12, being a computer program per se, are not directed to one of the statutory categories.

	
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “selecting a mobile vehicle or combined mobile vehicles from among mobile vehicles, based on: a traveling path configuration graph including a plurality of edges representing the traveling paths and a plurality of vertices representing intersections connecting the traveling paths, and mobile vehicles being not allowed to pass each other in the traveling paths; and first state information including a state of mobile vehicles associated with the traveling path configuration graph, the state including positions and directions of the mobile vehicles” (i.e., mental evaluation), “going forward the selected mobile vehicle or the selected combined mobile vehicles to go forward on the traveling path configuration graph” (i.e., mental evaluation performed with assistance of pen and paper), “combining the selected mobile vehicle or the selected combined mobile vehicles to another mobile vehicle or another combined mobile vehicles at a back of the other mobile vehicle or the other combined mobile vehicles” (i.e., mental evaluation performed with assistance of pen and paper), “iterating a process of the selecting, the going and combining (i.e., repeating the mental evaluations) and “determine that a deadlock occurs if not all the mobile vehicles have been combined by the combining calculator and determine that no deadlock occurs if all the mobile vehicles have been combined, wherein the deadlock is a state in which at least one mobile vehicle unable to go forward to any intersection exists (i.e., mental evaluation). Claims 13 and 14 recite substantially similar limitations. Claim 12 recites “calculate a deadlock risk level of occurrence of a deadlock for mobile vehicles traveling in a traveling area, the traveling area including a plurality of traveling paths and a plurality of intersections connecting the traveling paths, the mobile vehicles being incapable of pass each other in the traveling paths, the deadlock being a state in which at least one mobile vehicle among the mobile vehicles cannot move to any intersection among the intersections” (i.e., mental evaluation). These claim limitations, when given their broadest reasonable interpretation, may be reasonably performed in the human mind or with the assistance of pen and paper.  Therefore, these limitations are abstract ideas and claims 1, 12, 13 and 14 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1 and 12-14 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “a combining calculator configured to perform” and “a deadlock determiner configured to”.  As  disclosed in the specification, these functional elements are computer software (see § 101 rejection above) that is executed by a CPU. Therefore, these elements merely describe a generic computer that is used as a tool to perform the abstract idea.  Therefore, these additional elements do not integrate the judicial exception into a practical application of that exception. Claim 12 recites the additional elements “deadlock risk level calculator configured to” and “a display configured to display the deadlock risk level”. As  disclosed in the specification, this functional element is computer software (see § 101 rejection above) that is executed by a CPU. The display is generically recited. Displays are ubiquitous with computers. Therefore, the display is part of a generic computing device. Outputting the abstract idea is insignificant extra-solution activity. The display is a generic computing device that performs the extra-solution. Therefore, these additional elements do not integrate the judicial exception into a practical [a] non-transitory computer readable medium having a computer program stored therein which when executed by a computer, causes the computer to perform processes”. This is merely a generic computing device recited at a high level and used to perform the abstract ideas. Therefore, the claim does not integrate the judicial exception into a practical application of that exception.
Therefore, claims 1 and 12-14 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1 and 12-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 


Claim 2 recites the additional abstract idea “create the traveling path configuration graph and the first mobile vehicle state information, based on the structure information and the mobile vehicle information”, which may be reasonably performed mentally or with aid of pen and paper. Claim 2 recites the additional element “a state information creator configured to receive structure information of a traveling area including the traveling paths and the intersections, and mobile vehicle information representing the positions and the directions of the mobile vehicles in the traveling area”. As  disclosed in the specification, this functional element is computer software (see § 101 rejection above) that is executed by a CPU. Receiving information to be used in performing the abstract idea is extra-solution activity. The limitation is merely extra-solution activity performed by a generic computing device. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 3 recites limitations that further define a previously identified abstract idea. The claim does not recite any additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 4 recites additional abstract ideas “wherein the first state information creator checks whether a deadlock condition is satisfied, based on the structure information of the traveling area and the mobile vehicle information, wherein the deadlock condition includes least one of: mobile vehicles facing each other on an identical traveling path; mobile vehicles existing toward one intersection on all of traveling paths coupled to the one intersection; and two or more mobile vehicles existing on the traveling path coupled to the terminal point” and “determines that the deadlock occurs if the deadlock condition is satisfied”, which may be reasonably performed mentally 

Claim 5 recites additional abstract ideas “check whether a tree structure is in the traveling path configuration graph, and to extract tree structure part of the traveling path configuration graph when the tree structure is present”, “calculate an enterable number that represents a number of mobile vehicles that do not cause the deadlock even if these mobile vehicles enter the tree structure part from a main part of the traveling path configuration graph, the main part being other than the tree structure part” and “move the mobile vehicles existing in the main part, to the tree structure part, a number of the moved mobile vehicles being as many as the enterable number”, which may be reasonably performed mentally or with aid of pen and paper. The claim recites the additional elements “a tree structure extractor configured to”, “an enterable number calculator configured to” and “a mobile vehicle mover configured to”. As  disclosed in the specification, these functional elements are computer software (see § 101 rejection above) that is executed by a CPU. Therefore, these additional elements represent a generic computing device used to perform the abstract idea. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 6 recites additional abstract ideas “determines whether the mobile vehicle incapable of going out of the tree structure part exists if the mobile vehicle exists in the tree structure part” and “determines that the deadlock occurs if the mobile vehicle incapable of going out of the tree structure part exists”, which may be reasonably performed mentally or with aid of pen and paper. The claim does not recite any additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.



Claim 8 recites limitations that further define a previously identified abstract idea. The claim also recites the additional abstract idea “determines whether the mobile vehicle or the combined mobile vehicles remaining in the traveling path configuration graph cannot go forward to any intersection by state search, if not all the mobile vehicles is combined”, and “determines that the deadlock occurs if the combining calculator determines that the mobile vehicle or the combined mobile vehicles cannot go forward to the certain intersection”, which may be reasonably performed mentally or with aid of pen and paper. The claim does not recite any additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 9 recites additional abstract ideas “create a plurality of second state information indicating a plurality of next states of mobile vehicles transitionable from the state of mobile vehicles” and “determines whether the deadlock occurs in each of the plurality of next states of mobile vehicles, using the combining calculator, the deadlock risk level calculator calculates a first deadlock risk level for the state of mobile vehicles, based on a number of next states of mobile vehicles in which the deadlock occurs among the plurality of next states of mobile vehicles”, which may be reasonably performed mentally or with aid of pen and paper. The claim recites the additional elements “a second state information creator configured to” and “a deadlock risk level calculator”. As  disclosed in the specification, these functional elements are computer software (see § 101 rejection above) that is executed by a CPU. Therefore, these additional elements represent a generic computing device used to perform the abstract idea. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 10 recites additional abstract ideas “create a plurality of second state information indicating a plurality of next states of mobile vehicles transitionable from the state of mobile vehicles wherein the mobile vehicle is caused to pass to each of edges selectable at the next vertex by the mobile vehicle to generate the plurality of next states of mobile vehicles; and a deadlock risk level calculator”, “determines whether the deadlock occurs in each of the plurality of next states of mobile vehicles, using the combining calculator”, and “calculates a second deadlock risk level for the mobile vehicle, based on a ratio between a number of next states of mobile vehicles in which the deadlock occurs among the plurality of next states of mobile vehicles, and the number of the plurality of next states of mobile vehicles”, which may be reasonably performed mentally or with aid of pen and paper. The claim recites the additional elements “a second state information creator configured to” and “a deadlock risk level calculator”. As  disclosed in the specification, these functional elements are computer software (see § 101 rejection above) that is executed by a CPU. Therefore, these additional elements represent a generic computing device used to perform the abstract idea. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 11 recites additional abstract ideas “identifies the edge where the deadlock occurs if the mobile vehicle passes through the edge among the edges selectable by the mobile vehicle at the next vertex” and “generates information representing that the deadlock occurs if the mobile vehicle passes the traveling path corresponding to the identified edge, or that the deadlock does not occur if the mobile vehicle passes the traveling path corresponding to an edge other than the identified edge”, which may be reasonably performed mentally or with aid of pen and paper. The claim does not recite any additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200393849 A1
US 20200307924 A1
US 20200042014 A1
US 20170017236 A1
US 20150227140 A1
US 5283739 A
US 20180299882 A1
US 10140859 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668